                 Case 2:19-cr-00159-RSL Document 32 Filed 08/23/19 Page 1 of 5



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ19-344 MAT

10          v.                                             DETENTION ORDER

11   PAIGE A. THOMPSON,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Computer Hacking in violation of 18 U.S.C. §§ 1030(a)(2)(A) and (C),
                            and (c)(2)(A), and (B)(iii)
16
     Date of Detention Hearing: August 23, 2019
17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18   based upon the reasons for detention hereafter set forth, finds:

19                                           APPLICABLE LAW

20          The government moved for a detention hearing in this matter, arguing Defendant poses

21   both a risk of flight and a danger to the community. (Dkt. # 13 at 8-11.) Defendant argued that as

22   a threshold matter, the government has not established Defendant is a flight risk under 18 U.S.C.

23   § 3142(f), and therefore objected to the court holding a detention hearing, and further argued the




     DETENTION ORDER - 1
                Case 2:19-cr-00159-RSL Document 32 Filed 08/23/19 Page 2 of 5



 1   government failed to meet its burden in showing Defendant is a danger to the community. (See

 2   Dkt. # 19.)

 3            The procedural requirements for a pre-trial detention hearing are set forth in section

 4   3142(f), as part of the Bail Reform Act of 1984 (the “Act”). Under the Act, courts “shall hold”

 5   detention hearings in two instances. 18 U.S.C. § 3142(f). The first instance is when the case

 6   involves any one of the enumerated serious offenses outlined in § 3142(f)(1). The second

 7   instance is when a case involves a serious risk of flight or obstruction of justice. 18 U.S.C. §

 8   3142(f)(2). Once one of these conditions is sufficiently met, a detention hearing is held “to

 9   determine whether any condition or combination of conditions ... will reasonably assure the

10   appearance of such person as required and the safety of any other person and the community.” 18

11   U.S.C. § 3142(f).

12            To determine whether conditions of release could reasonably assure a defendant’s

13   appearance in court and the safety of the community, courts consider the nature and seriousness

14   of the charges, the weight of the evidence against the defendant, the defendant’s history and

15   characteristics, and the nature and seriousness of the danger posed to any person or the

16   community by the defendant’s release. 18 U.S.C. § 3142(g). The weight of the evidence is the

17   least important factor in this analysis. United States v. Motamedi, 767 F.2d 1403, 1408 (9th Cir.

18   1985).

19            The government bears the burden of showing that a defendant poses a danger to the

20   community by clear and convincing evidence, and it bears the burden of showing that a

21   defendant poses a flight risk by a preponderance of the evidence. United States v. Gebro, 948

22   F.2d 1118, 1121 (9th Cir. 1991). “Danger,” as contemplated by 18 U.S.C. § 3143, “may, at least

23   in some cases, encompass pecuniary or economic harm.” United States v. Reynolds, 956 F.2d




     DETENTION ORDER - 2
                  Case 2:19-cr-00159-RSL Document 32 Filed 08/23/19 Page 3 of 5



 1   192, 192-93 (9th Cir. 1992); see also United States v. Hickey, No. CR 97-0218 WHA, 2006 WL

 2   1867708, *3 (N.D. Cal. July 6, 2006) (finding that there was a risk that defendant would

 3   perpetrate additional fraudulent schemes because he stated that he would like to develop a new

 4   real estate investment, and this might easily tempt him to resort to the type of fraud and deceit

 5   that led to his conviction).

 6
              FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
 7
             1.      The government alleges Defendant hacked into servers used by Capital One
 8
                     Financial Corporation and stole information from credit card application of
 9
                     approximately 106 million people. This data breach has resulted in at least 40
10
                     lawsuits against Capital One Financial Corporation, who expects to incur between
11
                     $100 and 150 million this year as a result. Due to the nature and circumstances of
12
                     the alleged offense, Defendant faces a substantial sentence if found guilty.
13
             2.      The government alleges that when Defendant’s residence was searched, agents
14
                     found terabytes of data stolen from an additional 30 other companies, educational
15
                     institutions, and other entities.
16
             3.      The government alleges forensic evidence links Defendant to the data theft,
17
                     including stolen data from Capital One Financial Corporation found on a server
18
                     recovered from Defendant’s bedroom.
19
             4.      Defendant appears to have boasted about her theft openly on social media before
20
                     her arrest. Defendant is also alleged to have admitted stealing the data from the
21
                     entities in a post-arrest statement.
22
             5.      Defendant does not have stable employment, is not currently enrolled in school,
23
                     and does not have a stable residence. Defendant also lacks familial connections to



     DETENTION ORDER - 3
                Case 2:19-cr-00159-RSL Document 32 Filed 08/23/19 Page 4 of 5



 1                 the community.

 2         6.      Defendant has a history of serious mental health issues that have resulted in

 3                 erratic, bizarre behavior and both suicide ideation and a suicide attempt. Two

 4                 individuals have sought protection orders against Defendant for harassment and

 5                 stalking. Defendant has threatened to commit “suicide by cop” and to “shoot up”

 6                 a social media office in California. Defendant also made threats on social media

 7                 about killing herself, law enforcement, and other unnamed individuals. At

 8                 Defendant’s last court hearing, she stated multiple times that she just wanted to

 9                 die.

10         7.      At the time of arrest, Defendant’s roommate possessed weapons, ammunition, and

11                 explosive material which were, at least in part, accessible to Defendant. The

12                 weapons included 14 firearms, including assault rifles, a sniper rifle, and hand

13                 guns. Bump stocks, flare launchers, and high-capacity magazines were also found.

14         8.      Defendant has the talent, means, and ability to commit additional cybercrimes if

15                 released.

16         9.      Accordingly, for the above reasons and those stated on the record, the Court finds

17                 Defendant poses a risk of nonappearance and a risk of physical danger and

18                 financial and economic danger. There does not appear to be any condition or

19                 combination of conditions that will reasonably assure Defendant’s appearance at

20                 future court hearings while addressing the danger to other persons or the

21                 community.

22

23




     DETENTION ORDER - 4
             Case 2:19-cr-00159-RSL Document 32 Filed 08/23/19 Page 5 of 5



 1         IT IS THEREFORE ORDERED:

 2         (1)   Defendant shall be detained pending trial, and committed to the custody of the

 3               Attorney General for confinement in a correction facility separate, to the extent

 4               practicable, from persons awaiting or serving sentences or being held in custody

 5               pending appeal;

 6         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

 7               counsel;

 8         (3)   On order of a court of the United States or on request of an attorney for the

 9               government, the person in charge of the corrections facility in which defendant is

10               confined shall deliver the defendant to a United States Marshal for the purpose of

11               an appearance in connection with a court proceeding; and

12         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

13               counsel for the defendant, to the United States Marshal, and to the United States

14               Pretrial Services Officer.

15         DATED this 23rd day of August, 2019.

16


                                                       A
17

18                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
19

20

21

22

23




     DETENTION ORDER - 5
